     Case 1:20-cv-00443-DAD-BAM Document 25 Filed 07/07/20 Page 1 of 2

 1

 2

 3

 4

 5

 6
                                      UNITED STATES DISTRICT COURT
 7
                            FOR THE EASTERN DISTRICT OF CALIFORNIA
 8

 9
      NORMA MOLINA,                                     Case No. 1:20-cv-00443-DAD-BAM
10
                         Plaintiff,                     ORDER DENYING AMANDA L.
11                                                      WASHINGTON’S PRO HAC VICE
             v.                                         APPLICATION WITHOUT PREJUDICE
12
      C R BARD INCORPORATED, et al.,                    (Doc. No. 24)
13
                         Defendants.
14

15
            The Court has received and reviewed the Pro Hac Vice Application filed by Amanda L.
16
     Washington, counsel for Plaintiff Normal Molina. (Doc. No. 24.) However, Ms. Washington has
17
     submitted her application on a form for the United States District Court for the Central District of
18
     California, which contains a certification referring to the Local Rules of the Central District and
19
     does not appear to contain an e-filing registration form as required by this Court. See Local Rule
20
     135(g). Likewise, in response to an instruction to list all cases in which the applicant has applied
21
     for pro hac vice status in the previous three years, Ms. Washington identifies a case pending
22
     before the Central District and does not indicate whether she has applied for pro hac vice status
23
     with this Court. See Local Rule 180(b)(2).
24
            Accordingly, Ms. Washington’s Pro Hac Vice Application is DENIED without prejudice.
25
     If Ms. Washington resubmits her application, she is encouraged to use this Court’s Pro Hac Vice
26
     Application form, a copy of which can be found on the Court’s website at
27
     http://caed.uscourts.gov. The Clerk of Court is further directed to serve a copy of this order on
28
                                                        1
     Case 1:20-cv-00443-DAD-BAM Document 25 Filed 07/07/20 Page 2 of 2

 1   Amanda L. Washington at McGlynn Glisson & Mouton, 340 Florida St., Baton Rouge, LA

 2   70801.

 3
     IT IS SO ORDERED.
 4

 5      Dated:   July 7, 2020                          /s/ Barbara   A. McAuliffe         _
                                                 UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                 2
